United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10267
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FELIX GUTIERREZ,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 7:02-CR-4-ALL
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD) appointed to represent

Felix Gutierrez has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Gutierrez has filed a response to the motion.

     Our independent review of the record, the FPD’s brief, and

Gutierrez’s objections show that there are no nonfrivolous issues

for appeal.    Accordingly, the FPD’s motion for leave to withdraw



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10267
                               -2-

is GRANTED, he is excused from further responsibilities herein,

and this appeal is DISMISSED.   See 5TH CIR. R. 42.2.